DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16, 18, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Demuth, et al. (US 2017/0120387) in view of Jacobs (US 2018/0335766).

In reference to Claim 1, Demuth discloses a three-dimensional (3-D) printer ([0088]-[0089]), comprising: a frame including a substrate enclosed by walls to define a powder bed region ([0081]-[0085]); a depositor for successively depositing layers of powder in the powder bed region ([0070]-[0071]); an energy source mounted on the frame and operable for selectively fusing the deposited layers of powder to form a build piece based on instructions from a controller ([0068]); and a robotic arm mounted on the frame and extendable over the substrate to perform a non- printing operation in which an amount of material, i.e. structure is fixed within the cavity ([0099]), the non-printing operation being performed during a period between fusing operations ([0046], [0090], [0093]-[0099]).  
Demuth does not disclose a robot arm that reshapes a cavity.
Jacobs discloses the non-printing operation comprises milling and the robotic arm comprises a computer numerically controlled (CNC) mill configured to remove at least a portion of the build piece ([0071]).  
	It would have been obvious to one of ordinary skill in the art to use the robotic arms of Jacobs for subtractive milling in Demuth’s apparatus in order to create a specific interior shape to the product ([0071]).
 
	In reference to Claim 2, modified Demuth discloses the printer of Claim 1, as described above.
	Demuth discloses the non-printing operation comprises machining the build piece ([0099]).  

	In reference to Claim 3, modified Demuth discloses the printer of Claim 2, as described above.
	Demuth discloses the non-printing operation comprises using a cutting tool to remove a machined section of the build piece ([0099]).  

	In reference to Claim 4, modified Demuth discloses the printer of Claim 3, as described above.
	Demuth discloses the energy source is configured to resume fusing a remaining portion of the build piece after removal of the machined section of the build piece ([0099]).  

	In reference to Claim 5, modified Demuth discloses the printer of Claim 4, as described above.
	Demuth discloses the robotic arm is configured to insert the machined section of the build piece into a cavity in the build piece ([0046], [0090], [0093]-[0099]).  

	In reference to Claim 6, modified Demuth discloses the printer of Claim 3, as described above.
	Demuth discloses the depositor is configured to successively deposit new layers of powder onto the substrate in the powder bed region after removal of the machined section of the build piece ([0099]), and the energy source is configured to fuse the new layers of powder to form a new build piece ([0099]).  

	In reference to Claim 7, modified Demuth discloses the printer of Claim 6, as described above.
	Demuth discloses the energy source and depositor are configured to resume 3-D printing of the build piece after insertion of the machined section to construct the assembly ([0099]).  

	In reference to Claim 8, modified Demuth discloses the printer of Claim 6, as described above.
	Demuth discloses the robotic arm is configured to insert the machined section of the build piece into a cavity in the new build piece ([0101], Fig. 7).  

	In reference to Claim 9, modified Demuth discloses the printer of Claim 8, as described above.
	Demuth discloses the energy source and depositor are configured to resume 3-D printing of the new build piece after the inserting the machined section to construct the assembly ([0099]).  

In reference to Claim 10, modified Demuth discloses the printer of Claim 1, as described above.
	Jacobs discloses the non-printing operation comprises milling and the robotic arm comprises a computer numerically controlled (CNC) mill configured to remove at least a portion of the build piece ([0071]).  

	In reference to Claim 11, modified Demuth discloses the printer of Claim 10, as described above.
	Demuth discloses a vacuum configured to remove ([0062]), between fusing operations, excess powder generated. 
Jacobs discloses the CNC mill.  

	In reference to Claim 12, modified Demuth discloses the printer of Claim 1, as described above.
	Demuth discloses the non-printing operation comprises powder removal and the robotic arm is configured to remove excess powder from a region identified by the controller ([0062]-[0063], [0071], [0085]).  

	In reference to Claim 13, modified Demuth discloses the printer of Claim 1, as described above.
	Demuth discloses the non-printing operation comprises hydraulic pressing and the robotic arm comprises a component of a hydraulic circuit for pressing a structure into a region of the assembly ([0094]-[0095]).  

	In reference to Claim 14, modified Demuth discloses the printer of Claim 1, as described above.
	Demuth discloses the non-printing operation comprises one or more of hydraulic pressing, powder removal, milling, and machining, and the robotic arm comprises one or more robotic arms configured to perform the one or more operations ([0062]-[0063], [0071], [0085], [0094]-[0095], [0099]).  

	In reference to Claim 15, modified Demuth discloses the printer of Claim 1, as described above.
	Demuth discloses the non-printing operation comprises inserting a structure into a cavity or recess of the build piece ([0101], Fig. 7).  

	In reference to Claim 16, modified Demuth discloses the printer of Claim 15, as described above.
	Demuth discloses the depositor is configured, after the insertion, to deposit additional successive layers over the structure, and the energy source is configured to fuse the additional successive layers such that the structure is trapped in the assembly ([0099]).  

	In reference to Claim 18, modified Demuth discloses the printer of Claim 1, as described above.
	Demuth discloses the energy source is configured to be interruptible such that fusing the deposited layers of powder is terminated to mill the build piece ([0099]), to press a structure into a recessed portion of the build piece, and to thereafter resume 3-D printing of the build piece to construct the assembly ([0101], Fig. 7).  

	In reference to Claim 36, , Demuth discloses a three-dimensional (3-D) printer ([0088]-[0089]), comprising: a frame including a substrate enclosed by walls to define a powder bed region ([0081]-[0085]); a depositor for successively depositing layers of powder in the powder bed region ([0070]-[0071]); an energy source mounted on the frame and operable for selectively fusing the deposited layers of powder to form a build piece based on instructions from a controller ([0068]); and a robotic arm mounted on the frame and extendable over the substrate to perform a non- printing operation in which an amount of material, i.e. structure is fixed within the cavity ([0099]), the non-printing operation being performed during a period between fusing operations ([0046], [0090], [0093]-[0099]), and a controller configured to interrupt fusing by the energy source to enable the robotic arm to perform the non-printing operation and thereafter to enable resuming the fusing ([0068], [0101], Fig. 7).  
Demuth does not disclose a robot arm that reshapes a cavity.
Jacobs discloses the non-printing operation comprises milling and the robotic arm comprises a computer numerically controlled (CNC) mill configured to remove at least a portion of the build piece ([0071]).  
	It would have been obvious to one of ordinary skill in the art to use the robotic arms of Jacobs for subtractive milling in Demuth’s apparatus in order to create a specific interior shape to the product ([0071]).

	In reference to Claim 37, modified Demuth discloses the printer of Claim 36, as described above.
	Demuth discloses the non-printing operation comprises at least one of shaping, milling, or pressing a structure into the build piece ([0062]-[0063], [0071], [0085], [0094]-[0095], [0099]).

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed June 8, 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments pertain to the amendments, which Examiner addresses in the new rejection above.  Examiner notes that specific process limitations as to how the robotic arm moves or operates do not distinguish the claim from the prior art as long as the prior art discloses all of the structural features (MPEP 2114 (II)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113. The examiner can normally be reached Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELSEY C. GRACE
Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742